DETAILED ACTION
Claims 1-11 are currently pending and being examined.  This is the first Office Action for this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in lines 10-11 “a return spring having both sides contacted with the sleeve and the airtight mounting part” but it is unclear what sides are being recited.  Does “both sides” mean the top side and the bottom side?  Does “both sides” mean each side that is an end of the return spring?  Since the return spring has more than two sides it is unclear what is being referenced by “both sides”.  One of ordinary skill in the art would not be apprised of the scope of the claimed invention.  With reference to instant Figure 1, with an orientation of Figure 1 showing a conventional up/down/left/right direction, it appears that spring 50 is in contact with sleeve 30 and airtight mounting part 40 at each of the top and bottom sides as well as each of the left and right sides (the left and right sides could also could be called ends).  For examination purposes either of these reasonable interpretations may be considered.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 7-10 are rejected under 35 U.S.C. 102(a)(1) / 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication no. 2016/0160847 to Choi (hereafter “Choi”).
    PNG
    media_image1.png
    371
    596
    media_image1.png
    Greyscale

Regarding Independent Claim 1, Choi (exemplified by Figure 1 reproduced above) discloses a piston pump for a brake, comprising:             a piston (piston 22) moved by rotation of a motor cam (the motor cam as shown), and installed in a piston housing (piston housing 10) so as to linearly move (rectilinear reciprocation as described in paragraph 0027);             a sleeve (sleeve 11) installed in a shape to cover an end of the piston (having a shape that covers the end of the piston away from the motor cam), and having an inner space for storing brake oil moved from the piston (“When the inlet ball 72 is opened, the brake oil flows into the sleeve 11 through the inner hole 221.” Paragraph 0040);             an airtight mounting part (spring cage 70, being an airtight mounting part as part of the assembly for providing an airtight seal as described in paragraph 0037) coupled to the end of the piston (22), and blocking brake oil from moving between the piston and 
    PNG
    media_image2.png
    434
    743
    media_image2.png
    Greyscale

Regarding Dependent Claim 2, Choi (Annotated Choi above) further teaches wherein the piston (22) comprises: a piston body having an inner passage (inner passageway 221) through which brake oil is moved; and an insertion protrusion (as indicated) extended from the piston body toward the airtight mounting part (extending toward airtight mounting part 70 as shown), and inserted into the airtight mounting part (being disposed inside airtight mounting part 70).
Regarding Dependent Claim 7, Choi (Figure 1) further teaches wherein the check valve (40/41/42) comprises: a cap member (cap 40) installed in a shape to cover an end of the sleeve (covering the left-hand end in the Figure 1 view); an outlet spring (outlet spring 41) having one side inserted into the cap member (as shown); and an outlet ball (indicated by lead line 42) installed at a position facing a discharge hole 
Regarding Dependent Claim 8, Choi teaches the invention as claimed and discussed previously and further teaches an orifice flow path (the channel leading to discharge hole 43), positioned between the cap member and the sleeve (being disposed between the end of the cap and the sleeve) and guiding brake oil discharged to the outside of the sleeve through the discharge hole (43).
Regarding Independent Claim 9, Choi (exemplified by Figure 1 reproduced above) discloses a piston pump for a brake, comprising:             a piston (piston 22) moved by rotation of a motor cam (the motor cam as shown), and installed in a piston housing (piston housing 10) so as to linearly move (rectilinear reciprocation as described in paragraph 0027);             a sleeve (sleeve 11) installed in a shape to cover an end of the piston (having a shape that covers the end of the piston away from the motor cam), and having an inner space for storing brake oil moved from the piston (“When the inlet ball 72 is opened, the brake oil flows into the sleeve 11 through the inner hole 221.” Paragraph 0040);             an airtight mounting part (spring cage 70, being an airtight mounting part as part of the assembly for providing an airtight seal as described in paragraph 0037) coupled to the end of the piston (22), and blocking brake oil from moving between the piston and the sleeve (blocking brake oil since brake oil only flows when the inlet ball 72 is opened, as described in paragraph 0040);             a return spring (return spring 32) having both sides contacted with the sleeve and the airtight mounting part (each end of the return spring contacting the sleeve and 
Regarding Dependent Claim 10, Choi (Annotated Choi above) further teaches wherein the piston (22) comprises: a piston body having an inner passage (inner passageway 221) through which brake oil is moved; and an insertion protrusion (as indicated) extended from the piston body toward the airtight mounting part (extending toward airtight mounting part 70 as shown), and inserted into the airtight mounting part (being disposed inside airtight mounting part 70).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of U.S. Patent No. 6,457,956 to Hauser et al. (hereafter “Hauser”).
    PNG
    media_image3.png
    806
    720
    media_image3.png
    Greyscale

Regarding Dependent Claims 3 and 11, Choi discloses the invention as claimed and discussed previously but appears to be silent regarding the claim limitations reciting “wherein the airtight mounting part comprises: a mounting body supporting the inlet spring; an inner member extended from the mounting body so as to be positioned in the insertion protrusion, and contacted with the inlet ball; and an outer member extended 
Regarding Dependent Claim 4, Choi in view of Hauser teach the invention as claimed and discussed previously and further teach (Hauser Figure 1) wherein the airtight mounting part is made of a flexible material (the hash marks for element 24 being shown in Figure 1 as being a flexible material such as plastic or rubber).
Regarding Dependent Claim 5, Choi in view of Hauser teach the invention as claimed and discussed previously and further teach (Hauser Figure 1) wherein the inner member (24) is connected to an end of the mounting body (being connected to the end proximate ball 42) while forming a ring- shaped belt (forming a ring-shaped belt around ball 42).
Regarding Dependent Claim 6, Choi in view of Hauser teach the invention as claimed and discussed previously and further teach (Hauser Figure 1) wherein the insertion protrusion (34) has an inclined surface formed on the inside thereof (being inclined as shown), facing the inner member (24), and the inner member (24) is pushed by the inclined surface so as to be pressed against the inlet ball (inner member 24 being pushed by the inclined surface against inlet ball 42 at the valve seat 30).
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Publication No. 2012/0227837 to Lee teaches a check valve for a brake system.
U.S. Patent No. 4,446,886 to Taylor et al. teaches a valve seat for a check valve.
U.S. Publication No. 2008/0188352 to Gresley teaches a check valve arrangement.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen A Mick whose telephone number is (571) 270-3342.  The examiner can normally be reached on weekdays 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/S.A.M/
Stephen A MickExaminer, Art Unit 3746

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746